Citation Nr: 1426368	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO. 10-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar degenerative disk disease (DDD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that decision, the RO denied service connection for a low back disability, to include lumbar DDD.

The RO readjudicated the claim in a January 2010 rating decision, where the RO reopened the claim for service connection for a low back disability and then denied the claim on the merits. The Veteran filed a June 2009 notice of disagreement (NOD) to the April 2009 rating decision. While the Veteran withdrew the June 2009 NOD in July 2009 correspondence, the Veteran subsequently requested that the June 2009 NOD not be withdrawn in August 2009 correspondence, which could also be construed as another NOD. As such, the Board finds that the Veteran properly filed an NOD within the applicable appellate period. Therefore, the April 2009 rating decision did not become final. 38 C.F.R. §§ 3.104, 20.302, 20.1103. As the April 2009 rating decision was not final, the issue of reopening need not be addressed. See 38 C.F.R. § 3.156(a).

The Veteran indicated in his July 2010 substantive appeal that he wanted a videoconference hearing before a Veterans Law Judge (VLJ). The Veteran was scheduled for a hearing, but prior to that hearing he requested that it be rescheduled. The hearing was rescheduled to May 2014 and the Veteran was notified of the date, time, and location in April 2014 correspondence. However, the Veteran failed to report for the rescheduled hearing, without explanation or any further request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating in excess of 20 percent for a service-connected right knee disability and in excess of 10 percent for a service-connected left knee disability, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See July 27, 2011 Statement in Support of Claim. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Of record is a May 2013 letter from the Social Security Administration indicating that the Veteran is currently receiving Social Security disability benefits, although the letter does not state the specific disabilities underlying the grant of benefits. The single reference to SSA as a source of income does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this single reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet.App. 390, 394 (2007). 
  
If the Veteran has received disability compensation benefits from SSA for his low back disability, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  
Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Medical opinions based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). The Veteran was provided with a VA spine examination in February 2009. The examiner stated that it was less likely than not that the Veteran's current lumbar DDD was related to his active duty service based on the lack of medical evidence showing that the Veteran's in-service low back injuries morphed into DDD and the lack of "penetrating blunt force trauma" to his lumbar spine. 

Here the examiner relied on the lack of medical evidence post-service and seemingly did not take into account the Veteran's service as a paratrooper, which is confirmed by his DD-214. As such, the Board must remand the claim for a new VA opinion to determine whether, based on examination of the Veteran and the evidence of record, the Veteran's current low back disability is causally related to his active duty service, including noted low back injuries in November 1986 and May 1990 and his service as a paratrooper.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he is in receipt of Social Security Administration benefits for his low back disability, in whole or in part.  If so, obtain a complete copy of any adjudication for disability benefits and the underlying records as they relate to the Veteran's low back disability, to include lumbar DDD. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, forward the claims folder to a physician of appropriate expertise for preparation of an opinion. The claims file must be made available to and reviewed by the physician. A note that it was reviewed should be included in the report. After reviewing the claims file, the examiner must offer an opinion as to the following:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include DDD, was otherwise incurred or aggravated in service?

Review of the entire electronic and paper claims file is required; however, attention is invited to November 1986, December 1986, and May 1990 service treatment records indicating complaints of low back pain with radiating pain in the right leg; and lay statements from the Veteran and others regarding persistence and onset of symptoms. Lay statements of record concerning the onset and duration of symptoms should be considered credible.

Attention is also directed to the fact that the Veteran served as a paratrooper in service, as confirmed by his receipt of the Parachutist Badge.

A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's credible reports of symptoms and history is inadequate.

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

